  Case 3:19-cv-00477-REP Document 75 Filed 04/08/20 Page 1 of 1 PageID# 778



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division



TREVOR FITZGIBBON,

     Plaintiff,

V.                                         Civil Action No. 3:19cv477

JESSELYN A. RADACK,

     Defendant.




                                   ORDER


     Having considered the CONSENT MOTION FOR EXTENSION OF TIME

(EOF No. 74), and for good cause shown, and there being no
objection by the plaintiff, it is hereby ORDERED that the CONSENT

MOTION FOR EXTENSION OF TIME (EOF No. 74) is granted.                 It is

further ORDERED that the defendant shall serve, by May 1, 2020,
the expert disclosures required by Fed. R. Civ. P. 26(a)(2).

     It is so ORDERED.




                                            /s/
                             Robert E. Payne
                             Senior United States District Judge



Richmond, Virginia
Date: April       , 2020
